Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Nov. 30, 2020 has been entered. Claims 1-7 and 9-20 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al (US 2013/0344232) in view of Ng et al. (US 2017/0252974).
Regarding claim 1, Chopra discloses that, as illustrated in Figs. 1 and 3, a method for forming a three dimensional (3D) printed article (i.e. A method of forming a conductive feature on a three-dimensional object may comprise depositing a composition comprising nanoparticles onto a portion of the three-dimensional object ([0011])).
Chopra discloses that, the method comprises depositing a UV curable composition; applying UV radiation to cure the UV curable composition to form a 3D structure; depositing a conductive metal ink composition on a surface of the 3D structure; annealing the conductive metal ink composition at a certain temperature; depositing a second UV curable composition 
Chopra discloses that, the composition for forming the conductive feature comprises nanoparticles ([0026]). In embodiments, the nanoparticles may be metal nanoparticles, including silver nanoparticles. … In embodiments, the silver composite is an alloy composed of silver and one, two or more metals, with silver comprising for example at least about 20% of the nanoparticles by weight, … ([0029])).
However, Chopra does not disclose annealing the conductive metal ink composition (e.g. silver nanoparticles) at a temperature of less than a glass transition temperature of the UV curable composition to form a conductive trace on the 3D structure. In the same field of endeavor, 3D printing method, Ng discloses that, as illustrated in Figs. 2A and 2B, the build 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chopra to incorporate the teachings of Ng to provide annealing (or heat treatment) the conductive metal ink at a temperature of less than a glass transition temperature of the UV curable composition to form a conductive trace on the 3D structure.  Doing so would be possible to enhance polymerization of the polymer then increase the adhesion between the conductive metal and the polymer.
2-3, Chopra discloses that, the UV curable composition comprises at least one monofunctional acrylate (e.g. The object-forming composition may comprise one or more monomers. … Examples of monomers include propoxylated neopentyl glycol diacrylate, … isodecyl acrylate, … ([0083])) and a photoinitiator ([0088] and [0089]). 
Regarding claim 4, Chopra discloses that, in embodiments, the heating temperature for the conductive metal ink (e.g. silver nanoparticles) may be below 120 C ([0022], lines 1-2 from bottom).  
Regarding claims 5-7, Chopra discloses that, in the method the conductive metal ink composition comprises at least one aromatic hydrocarbon solvent such as toluene; at least aliphatic hydrocarbon solvent such as terpineol; and a plurality of metal nanoparticles such as Ag (i.e. the composition may comprise one or more dispersing solvents. The nanoparticles… may be provided to any suitable dispersing solvent in forming the composition for forming a conductive feature on the three-dimensional object ([0054]); Examples of the dispersing solvents may include … aromatic hydrocarbons such as toluene… ([0055]); Examples of the monoterpene alcohol may include terpineol… ([0057]).
Regarding claim 9, Chopra discloses that, in the method the conductive ink composition includes an organic stabilizing group attached to the plurality of metal nanoparticles (i.e. the nanoparticles may have an organic stabilizer connected to the surface of the nanoparticles ([0032])).  
  Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chopra and Ng as applied to claim 1.
Regarding claim 10, the combination of Chopra and Ng discloses the method for forming a three dimensional printed object. However, the combination does not disclose that the method further includes depositing a thermally curing overcoat over the annealed conductive trace prior to depositing the second UV curable composition. In the same field of endeavor, method of forming dielectric layer, Wu discloses that, as illustrated in Fig. 1, the TFT 10 comprises a substrate 16 in contact with the gate electrode 18 and a gate dielectric layer 14 (i.e. a thermally curing overcoat). … It is important that the gate dielectric layer 14 separates the gate electrode 18 from the source electrode 20, drain electrode 22, and the semiconducting layer 12 (i.e. the second UV curable composition) (col. 4, lines 8-16). Wu discloses that, in further embodiments, the dielectric material is a thermally crosslinkable dielectric material. The term “thermally crosslinkable” refers to the fact that the dielectric material includes functional groups that can react with an additional crosslinking agent or with other functional groups in the dielectric material itself to form a crosslinked network upon heating (col. 5, lines 14-20).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Wu to provide that the method further includes depositing a thermally curing overcoat over the annealed conductive trace prior to depositing the second UV curable composition.  Doing so would be possible to provide more protection to the conductive trace.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al (US 2013/0344232) in view of Ng et al. (US 2017/0252974) and Miles (GB2538522A).
Regarding claims 11-12, Chopra discloses that, as illustrated in Fig. 1, a printing system ( i.e. a print head 101 deposits an object-forming composition 102 onto portions of a substrate 

However, Chopra does not disclose annealing the conductive metal ink composition (e.g. silver nanoparticles) at a temperature of less than a glass transition temperature of the UV curable composition to form a conductive trace on the 3D structure. In the same field of endeavor, 3D printing method, Ng discloses that, as illustrated in Figs. 2A and 2B, the build material 12, 12’ also includes the polymer 13 attached to the inorganic particle 11 (for example metal particles (see [0021]). … In an example, the glass transition temperature of the polymer 13 ranges from about 80 C to about 120 C. ... Some examples of the polymer 13 include polymers or copolymers formed from styrene and/or acrylic monomers, such as methyl methacrylate (MMA) (which has a glass transition temperature around 105 C) ([0023]). Further, Chopra discloses that, in an example, an emulsion or dispersion polymerization is performed to form the continuous coating 13’ of the polymer 13 on the inorganic particle 11 as shown in Fig. 2A. … The dispersion is subjected to a heat treatment (i.e. annealing) (e.g. at about 50 C to 95 C), which causes polymerization to take place ([0026]). That being said, if, for example, methyl methacrylate (MMA) (which has a glass transition temperature around 105 C) is being selected as the polymer 13, Ng discloses that annealing (or heat treatment) the conductive metal ink (e.g. the metal inorganic particle 11) at a temperature of less than a glass transition temperature of the UV curable composition (i.e. the polymer 13 such as methyl methacrylate 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chopra to incorporate the teachings of Ng to provide annealing (or heat treatment) the conductive metal ink at a temperature of less than a glass transition temperature of the UV curable composition to form a conductive trace on the 3D structure.  Doing so would be possible to enhance polymerization of the polymer then increase the adhesion between the conductive metal and the polymer.
However, Chopra does not explicitly disclose the printing system having multiple painting heads to print the first UV curable composition, the conductive metal ink and the second UV curable composition with different printers and curing sources. In the same field of endeavor, electronic circuit and component construction, Miles discloses that, as illustrated in Figs. 1-3, Figure 1 is a schematic representation of a print head used to print and fabricate an electronic circuit board and components. The print head includes … a material curing energy source 108 (at least 4 pieces), … precision material dispensing nozzle 109 (4 pieces)… ([0017]). Figure 2 comprises a retractable nozzle 109, the material 202 being dispensed by the nozzle 109, an energy source 203 used to cure the material being dispensed, and the platform or substrate 204 that the material 202 is being dispensed upon. Figure 3 represents the next stage of the printing and curing process, wherein an additional nozzle 109’ dispenses another layer of material 202’ onto the substrate 204 ([0027]).     
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chopra to incorporate the 
Regarding claim 13-15, Miles discloses that, the material curing energy source 108 may comprise a plurality of light and heat sources … The material curing energy source 108 can be made up of IR,, UV, or other frequency of light emitting diodes, directed heating elements including hot air, radio frequency, … ([0023]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chopra to incorporate the teachings of Miles to provide the printing system having multiple painting heads to print the first UV curable composition, the conductive metal ink and the second UV curable composition with different printers and curing sources. Doing so would be possible to increase the production output.
 Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al (US 2013/0344232) in view of Ng et al. (US 2017/0252974).
Regarding claim 16, Chopra discloses that, as illustrated in Figs. 1 and 3, a printing method for forming a three dimensional (3D) printed article (i.e. A method of forming a conductive feature on a three-dimensional object may comprise depositing a composition comprising nanoparticles onto a portion of the three-dimensional object ([0011])).
Chopra discloses that, the method comprises depositing a conductive metal ink composition on a surface of the 3D structure having a glass transition temperature; and 
Chopra discloses that, the composition for forming the conductive feature comprises nanoparticles ([0026]). In embodiments, the nanoparticles may be metal nanoparticles, including silver nanoparticles. … In embodiments, the silver composite is an alloy composed of silver an done, two or more metals, with silver comprising for example at least about 20% of the nanoparticles by weight, … ([0029])).
However, Chopra does not disclose annealing the conductive metal ink composition (e.g. silver nanoparticles) at a temperature of less than a glass transition temperature of the UV 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chopra to incorporate the teachings of Ng to provide annealing (or heat treatment) the conductive metal ink at a temperature of less than a glass transition temperature of the UV curable composition to form 
Regarding claim 17, Chopra discloses that, in embodiments, the heating temperature may be below 120 C ([0022], lines 1-2 from bottom).
Regarding claim 20, Chopra discloses that, the UV curable composition comprises at least one monofunctional acrylate (e.g. The object-forming composition may comprise one or more monomers. … Examples of monomers include propoxylated neopentyl glycol diacrylate, … isodecyl acrylate, … ([0083])) and a photoinitiator ([0088] and [0089]).  
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chopra and Ng et al. as applied to claim 16 above, further in view of Miles.
Regarding claims 18-19, Miles discloses that, the material curing energy source 108 may comprise a plurality of light and heat sources … The material curing energy source 108 can be made up of IR,, UV, or other frequency of light emitting diodes, directed heating elements including hot air, radio frequency, … ([0023]). Thus, Miles discloses that, in the method curing the second curable composition is either through thermal curing or UV radiation curing. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chopra to incorporate the teachings of Miles to provide the printing system having that curing the second curable composition is either through thermal curing or UV radiation curing. Doing so would be possible to have more options or flexibility to cure the material.
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered. 
1, 11 and 16 that the conductive metal ink composition includes at least 20 percent by weight of silver nanoparticles, the updated rejection based on Chopra is rendered in this office action.
Regarding arguments that Ng never discloses the use of silver nanoparticles and having a polymer coating on the inorganic particles could not produce a conductive trace, it is not persuasive. First, Chopra already discloses silver nanoparticles. Second, Ng discloses that, examples of suitable materials for the inorganic particles(s) 11 include a metal, a metal alloy, a metal oxide, a ceramic, or mixtures of these materials. Some examples of the metal include stainless steel, copper, titanium, niobium, tin, and/or aluminum ([0021], lines 1-5). Ng only needs metal nanoparticles such as copper nanoparticles or aluminum nanoparticles to be conductive. The polymer such as methyl methacrylate (MMA) in the teachings of Ng plays a role of a UV curable composition.        
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742